 In the Matter of MANIIATTAN COIL CORPORATION, EMPLOYERandUNITED RUBBER, CORK, LINOLEUM AND PLASTIC WORKERS OF AMER-ICA, CIO, PETITIONER 1Case Nos. 10-R-2694 and 10-RC-37.Decided August 07, 1948DECISIONANDDIRECTION OF ELECTIONSUpon amended petitions duly filed, a hearing was held before a hear-ing officer of the National Labor Relations Board. The hearing of-ficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed. The request of the Rubber Workers Local UnionNo. 21255, AFL, herein called the AFL, for oral argument is herebydenied, as the record and briefs, in our opinion, adequately presentthe issues and the positions of the parties.The motions to dismissmade by the AFL and by International Association of Machinists,Lodge No. 2, herein called the IAM, are denied for the reasons here-inafter stated.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with-this case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.United Rubber, Cork, Linoleum and Plastic Workers of Amer-ica, CIO, herein called the Petitioner; Rubber Workers Local UnionNo. 21255, AFL; and International Association of Machinists, LodgeNo. 2, are labor organizations claiming to represent employees of theEmployer.3.The questions concerning representation :The Employer's operations at its Atlanta, Georgia, plant are di-vided into two divisions :Holfast Division, where it manufacturesOn January 23, 1948, the Petitionerfiled an amended unfair labor practice charge (CaseNo. 10-CA-152), and on February-2,19¢.8, it filed a waiver in these representation cases*Chairman Herzog and Members Murdock and Gray.79 N. L.R. B., \o. 23.187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDrubber automotive products, and Manhattan Division, where it niauu-factures electrical automotive apparatus and parts.The Holfast Di-vision is essentially a continuation of the operations of the former Hol-fast Rubber Company, which the Employer took over sometime inthe spring of 1947.The Manhattan Division comprises substantiallythose operations in which the Employer was engaged before the addi-tion of Holfast. Since 1939, the AFL has been recognized as the rep-resentative of all Holfast employees, except about six machine-shopemployees represented by the IAM.The IAM has been recognizedas representative of all the Manhattan production and maintenanceemployees since 1946.On April 1, 1947, and on October 17, 1947, the Petitioner advised theEmployer of its claim to represent the Holfast Division and Man-hattan Division employees, respectively, and on May 9, 1947, andOctober 30, 1947, it filed petitions for certification as the representa-tive of such employees.A. Holfast Division 21.The AFL's contract covering the Holfast productionand mainte-nance employees and the IAM's contract covering the six Holfastmachine-shop employees were automatically renewed 30 days beforeJuly 1 and July 18, 1947, respectively.The AFL and the JAM urgethat the Holfast petition be dismissed, contending that under theBoard'sGeneral Electric X-raydoctrine,3 their contracts bar the Hol-fast petition because it was not filed within 10 days after the Peti-tioner's claim of representation was made on April 1, 1947.The peti-tion, having been filed on May' 9, 1947, before the respective "Mill B"dates of the AFL and IAM contracts, clearly is not barred by the-contracts.'The motions to dismiss are denied.2.The TAM further contends that its current contract,as renewedto July 18, 1948, bars the Holfast petition because an amendment of2At the hearing, the AFL movedto dismissthe amended petitionon the ground thatthere was no showingof interest to supportit.This motionis herebydenied, as a sufficientshowing of interestwas made when the original petitionwas filed on May 9, 1947. Thisshowing isnot invalidated by the fact thatthe hearing herein was not held until Februany12, 1948.SeeMatter of American NationalBank and TrustCompanyof Chicago, 71N. L. R. B. 503. Furthermore, theprima facieshowing ofinterestis an administrativematternot subject to direct or collateral attack.Matterof 0. D.Jenningsand Company,-68 N. L.R B. 516.3Matter ofGeneral ElectricX-Ray Corporation,67 N. L. R. B. 997.+'Matter of Drewrys Limited U. S. A. Inc.,74 N. L R. B 31. The AFL furtherargues,however, that Section 8 (d) (1) of the amendedAct creates a new 60-day "MillB" date.In the recentcase ofMatterof International HarvesterCo, 77 N. L.R B. 242, we decidedagainst this contention.Moreover, the' AFL contractdoes not fix the period of time forwhich it becomes automaticallyrenewed, anatherefore the current contractis one for anindefinite period and cannot be raised as a bar. SeeMatter of Steivartstown FurnitureCompany,75 N. L. R.B. 344. MANHATTANCOIL CORPORATION189the petition, made on February 12, 1948, at the hearing, adding tothe proposed unit maintenance employees who had before been specifi-cally excluded, substantially changes the original unit claim and, ineffect, constitutes a new petition, citing theHystercase.5However, asthe, anniversary date of the IAM's contract has already passed, wefind, apart from any other considerations, that the JAM contract isnot a bar to the amended Holfast petition.6B.Manhattan DivisionAs indicated above, the Petitioner made its claim to represent Man-hattan Division employees of the Employer on October 17, 1947, andfiled its petition more than 10 days later, on October 30, 1947.TheIAM's contract covering the Manhattan Division employees was ef-fective as of November 28, 1946, for a period of 1 year and "thereafterfrom year to year, subject to thirty (30) days notice before the expira-tion of any yearly period" by either party of a desire to abrogate orchange the agreement.The TAM contends that its contract, whichautomatically renewed itself, constitutes a bar to the present electionunder theGeneral Electric X-Raydoctrine.?Ordinarily the peti-tion, having been filed on October 30, 1947, after the operative dateof the automatic renewal clause, would be barred by the contract anddismissed.However, the record discloses that the Petitioner's rep-resentative had prepared a petition on October 28, 1947, before theoperative date of the automatic renewal clause, in the Regional Di-rector's office,but was advised by a Regional Office employee that itwould be useless to file the petition because the petition would bedismissed, unless the Petitioner thereafter met the filing requirementsof the amended Act within 48 hours."The Petitioner's representativedid not file the petition, but returned to the Petitioner's office to getadvice from another official.The latter official was out, but returnedon October 30, 1947, when, after a telephone call to the Regional Di-rector, the petition was filed .9As the delay in filing the petition ap-pears to be ' attributable to the errorof a Board agent,itwould beinequitable to penalize the Petitioner for the delay.-We find, ac-5Matter of Hyster Company, 72N. L.R. B. 937.EMatter of Schwartzbaugh Mfg. Co.,73 N.L R. B. 538;Matter of Paramount Flag Com-pany,73 N. L.R. B. 262;Matter of White Furniture Company, 73 N.L.R. B. 805.4The IAM's other contention,that Section 8(d) (1) of the amended Act creates a new60-day "Mill B" date, is without merit. See footnote 4,supra.8In fact, the petition would not have been dismissed under then existing Board policy, ifthe Petitioner began in good faith by October 31, 1947, to effect compliance,as it did.0 The Petitioner initiated compliance on October 30, 1947,and thereafter,on November11, 1947, fullyqualified under the filing requirements of the amended Act.10Cf.Matter of Chicago Mill and Lumber Company,69 N. L. R. B. 855. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly, that theGeneral Electric X-Raydoctrine is not applicablehere, and that the IAM's contract is not a bar to the instant petition 11We find that questions affecting, commerce exist concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units : .,The Petitioner contends that all-the, production and maintenanceemployees of the Employer, in both the Holfast and Manhattan Di-visions, constitute a single appropriate unit,'or, in the alternative, thatseparate production and maintenance units of the Holfast and Man-hattan Divisions may be appropriate.The AFL and the TAM urgethat the units remain the same a those for which they have heldcontracts during the past 9 years,viz, (a)a unit of the productionand maintenance employees in the Holfast Division, excluding sixmachine-shop machinists, apprentices, helpers and specialists; (b)a unit composed of the six xriachinists, apprentices, helpers, and spe-cialists excluded from the previous unit; and (c) a unit of the pro-'duction and maintenance employees in the Manhattan Division,excluding those. maintenance employees presently covered by theAFL's Holfast contract.The L4M is willing to include. in the sep-arate unit of machinists mentioned under (b), above, the other ma-chine-shop employees, who are presently covered by its Manhattancontract.Because the Employe'r's reorganization is still in 'a stateof flux, it also would prefer to maintain the units recognized in theexisting contracts.However, it admits that the present arrange-ment is not functional and that it would be preferable to have sep-arate units of production employees in the Ho]fast and ManhattanDivisions,- plus a further separate unit for the maintenance andmachine-shop employees in both divisions.'After the Employer took over the Holfast Rubber Company, it'consolidated all'its operations in a single rectangular building in themiddle of which is an office and machine shop. This shop separatesthe Holfast and Manhattan operations, that are located at either endof the plant.As operating entities, the Holfast and Manhattan Divi-sions are separate and functionally distinct: Holfast manufactures'rubber products such as fan belts,- radiator hose, and vulcanizingpatches; Manhattan manufactures electrical products, such as ignitioncoils, starters, etc.Each division has its own bookkeeping system,pay roll, and shipping department.There is a,,general manager in'"11 SeeMatter ofKirby Lumber Corporation,71N. L.R B. 688.But cf.Matter of L. O.KoventBrother, Inc.,77 N.L.R. B. 1253, *berewe held that "extenuatingcircum-stances"were not present. MANHATTAN COIL CORPORATION'19.1charge of each division, under whom are foremen and supervisors incharge of different operations.There is no personnel departmentfor the entire plant.Each division does its own hiring and dis-charging of employees, through its foremen and supervisors, althoughthe respective general managers have the final word.There is nointerchange of personnel.There are separate time clocks and dif-ferent hours of employment for each division and for the machineshop.The approximately 115 employees in the Holfast Division,and the approximately 55 employees in the Manhattan Division, haveseparate seniority and group insurance plans.However, both divi-sions, being in the same building, are serviced by the same group' ofapproximately 16 maintenance employees.12These employees operateout of the machine shop in the center of the plant and under theseparate supervision of the master mechanic. In the machine shopare also the 11 mechanics presently represented by the IAM.13While common ownership and maintenance service, and location ina single plant building, tend to make appropriate a single plant-wide unit, other factors compel a contrary conclusion.Thus, thehistory of collective bargaining, and the diversity of operations, super-vision, and interests of the production employees of the Holfast andManhattan Divisions, are indicative of the appropriateness of sep-arate units of the production employees of the two divisions.Themaintenance and machine-shop employees, whose supervision is sep-arate from that of the production groups, but who serve both divi-sions, possess interests which do not appear to be aligned with thoseof the employees of either of the two divisions.Upon the basis of the entire record and because of the foregoingconsiderations, we find the following units appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act :(a) All production employees in the Holfast Division of ManhattanCoil Corporation, excluding production employees in the ManhattanDivision, maintenance and machine-shop employees, salesmen train-11These consist of watchmen, firemen, electricians, janitors, and laborers.Thereare alsoa print shop, paint shop, and carpenter shop, which service both divisions.IsFive of these employees, a toolroom clerk, a tool and die maker, and 3 tool and diemakerapprentices, are assigned to the Manhattan Division ; and 6 of these employees, 3 machinistsgeneral, a pipe fitter, an oiler, and a hotpatch clamp specialist, are assigned to the HolfastDivision.The former are presently included in the IAM's contract for the ManhattanDivision ; the latter are the 6 mechanics covered by a separate contract for the IAM. Therecord indicates that tbe"e employees work almost exclusively for the division to whichthey are assigned 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, office and plant clericals, guards,- professional employees, andsupervisors as defined in the Act;(b)All production employees in the Manhattan Division of Man-hattan Coil Corporation, excluding production employees in the Hol-fastDivision,maintenance and machine-shop employees, salesmentrainees, office and plant clericals, guards,15 professional employees,and supervisors as defined in the Act;(c)All maintenance and machine-shop employees, including fire-men, electricians, janitors, laborers, the toolroom clerk, the tool anddie maker, tool and die maker apprentices, machinists general, pipefitters, oilers, the hotpatch clamp specialist, and employees in theprint, paint, and carpenter shops, but excluding all production em-ployees in the Holfast and Manhattan Divisions, office and plant cler-icals, guards,"' professional employees, and supervisors as defined inthe Act.DIRECTION OF ELECTIONS 17As part of-the investigation, to ascertain representatives for the pur-pose of collective bargaining with Manhattan Coil Corporation, At-lanta, Georgia, separate elections by secret ballot shall be conductedas early as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Tenth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the units found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Elections, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,and also excluding employees on strike who are not entitled to rein-statement,-to determine whether the employees in unit "(a)" desire tobe represented by United Rubber, Cork, Linoleum and 'Plastic Work-ers of America, CIO, or by Rubber Workers Local Union No. 21255,14The two watchmen,who, although they do not carry firearms, make rounds to protectthe plant and punch time clocks,are guards within the meaning of the amended Act, andare therefore excluded.15 See footnote14, supra.19 See footnote 14,supra.1TAny participant in the elections directed'herein may,upon prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. MANHATTAN COIL CORPORATION193AFL, for the purposes of collective bargaining, or by neither, to deter-mine whether the employees in unit "(b)" desire to be represented byUnited Rubber, Cork, Linoleum and Plastic Workers of America,CIO, or byInternational Association of Machinists, Lodge No. 2, forthe purposes of collective bargaining,or by neither;and to determinewhether the employees in unit "(c) " desire to be represented by UnitedRubber,Cork, Linoleum and Plastic Workers of America, CIO, byRubber Workers Local Union No. 21255, AFL, or by InternationalAssociation of Machinists, Lodge No. 2,for the purposes of collectivebargaining, or by none.